 



Exhibit 10.8

TABLE OF CONTENTS

Part I. Separation Agreement and General Release

Part II. First Amendment to Separation Agreement and General Release

 



--------------------------------------------------------------------------------



 



PART I

SEPARATION AGREEMENT AND GENERAL RELEASE

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into as of April 23, 2004, by and between GARY M. RALSTON (“Ralston”)
and COMMERCIAL NET LEASE REALTY, INC. (“CNLR” or the “Company”).

     WHEREAS, pursuant to an Employment Agreement with CNLR, dated May 15, 1997
(the “Ralston Employment Agreement”), Ralston currently is employed as CNLR’s
Chief Operating Officer and President;

     WHEREAS, Ralston has expressed an interest in leaving his position at CNLR;

     WHEREAS, the parties wish to resolve all matters between themselves on an
amicable basis; and

     WHEREAS, contemporaneously with the execution of this Agreement, Ralston
will enter into a consulting agreement and investment agreement with James M.
Seneff, Jr. (the “Seneff/Ralston Agreements”), which the parties acknowledge and
agree is not inconsistent with the promises they undertake herein.

     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
hereto acknowledge, it is agreed as follows:

     1. Ralston will remain as CNLR’s Chief Operating Officer and President and
will report to CNLR’s Chief Executive Officer, Craig Macnab, until close of
business on April 30, 2004 (the “Separation Date”), after which he will no
longer be employed by CNLR. As of the Separation Date, Ralston will voluntarily
resign as Chief Operating Officer and President and will also voluntarily resign
any other positions, titles, or offices he may hold at CNLR or any affiliated
companies or entities. Prior to the Separation Date, CNLR will continue to pay
and provide Ralston’s current salary and benefits, pursuant to normal payroll
and business practices, as provided in the Ralston Employment Agreement. Upon
the execution of this Agreement, Ralston shall execute and deliver to CNLR and
its subsidiaries and affiliates (collectively, the “CNLR Group”) his letter of
resignation as an officer and director effective as of the Separation Date in
form and substance identical to the letter attached hereto as Exhibit “A.” The
parties will agree on an appropriate press release with respect to Ralston’s
resignation.

     2. In consideration for Ralston’s promises in this Agreement, CNLR makes
the following promises:

          (a) CNLR agrees to pay Ralston the sum of Seven Hundred and Fifty
Thousand Dollars ($750,000), net of all legally required payroll and income tax
withholdings. Of the $750,000, $250,000 shall be due and payable on May 1, 2004,
and the remaining $500,000 balance shall be paid in twenty-four equal monthly
installments, commencing on June 1, 2004.

          (b) CNLR will also pay Ralston by separate check his regular
compensation for hours worked through the Separation Date, but which remain
unpaid as of the Separation Date, and any vacation pay that is accrued but
unused as of the Separation Date, net of all legally required payroll and income
tax withholdings.

          (c) CNLR agrees to pay Ralston the sum of Four Hundred Thirty-Seven
Thousand Five Hundred Dollars ($437,500), net of all legally required payroll
and income tax withholdings on May 1, 2004.

 



--------------------------------------------------------------------------------



 



          (d) CNLR will allow all shares of Restricted Stock (as described in
the Restricted Stock Agreement between Ralston and CNLR, dated March 14, 2003
(the “Restricted Stock Agreement”)) currently held in Ralston’s name to fully
and completely vest as of the Separation Date and will pay the “tax gross-up
payment” as provided in Paragraph 7 of the Restricted Stock Agreement as of such
vesting date.. The remaining undistributed shares shall be held in escrow by the
Company, and shall be released to Ralston on a pro-rata basis each month over
the two-year period commencing May 1, 2004, and Ralston shall be entitled to
receive any and all dividends with respect to such escrowed shares in accordance
with the terms of the Restricted Stock Agreement. A letter will be provided to
Wachovia National Bank indicating that the shares have vested.

          (e) On or before May 31, 2004, CNLR will purchase (or will designate
an affiliated or unaffiliated purchaser for) Ralston’s shares of stock or other
equity interests in Commercial Net Lease Realty Services, Inc. for an aggregate
purchase price of no less than $250,000 or no greater than $315,000. Such
purchase price will be based on a valuation prepared by Schonbraun Safris McCann
Bekritsky & Co. LLC. At the time of CNLR’s purchase of Ralston’s interests, the
other shareholders’ voting interests will be acquired by CNLR at a purchase
price equal to each shareholder’s pro-rata interest in Commercial Net Lease
Realty Services based on Schonbraun valuation.

          (f) Ralston acknowledges and represents to CNLR that as the President
and Chief Operating Officer of CNLR he is familiar with the operations,
prospects, and financial condition of the CNLR Group including but not limited
to Commercial Net Lease Realty Services, Inc., he believes the aggregate
purchase price set forth in subparagraph (e) above is a fair and reasonable
price for the Equity Interests, and that neither CNLR, any member of the CNLR
Group, nor any of their officers or directors are making any representation as
to the fair market value of the Equity Interests, any evaluation of the
advisability of the sale of such equity interests, or the fairness of the
purchase price for the Equity Interests. On or prior April 30, 2004, the parties
hereto will agree as to the allocation of the purchase price among the various
Equity Interests.

          (g) CNLR will use commercially reasonable efforts to arrange for the
purchase of Ralston’s equity interests in CNL Commercial Finance, Inc., CNL
Commercial Investors, Inc. and CNL Funding, L.P. It is contemplated that these
entities will be sold to third parties, and that Ralston shall be entitled to
his pro-rata share of the purchase price paid with respect thereto based upon
his percentage ownership of the entities.

          (h) CNLR will pay Ralston’s documented and reasonable attorneys’ fees
related to negotiating this Agreement, not to exceed $24,000.00, within thirty
(30) days of Ralston’s submission of the bill for legal services to CNLR.

          (i) The payments and promises set forth above will not be disbursed to
Ralston until at least seven (7) business days following CNLR’s receipt of this
Agreement executed by Ralston and the expiration without revocation of the
revocation period described in Paragraph 13 of this Agreement.

     3. (a) CNLR agrees to engage Ralston to provide consulting services for
twelve(12) months (the “Consulting Services”), beginning May 1, 2004, at a rate
of Two Hundred Fifty Thousand Dollars ($250,000) per year, payable in equal
monthly installments at the beginning of each month throughout the consulting
period beginning on June 1, 2004. Until November 30, 2004, Ralston shall provide
up to forty (40) hours per month, and during the remainder of this term he shall
provide up to twenty (20) hours per month (the “Hours Requirement”) of
Consulting Services to CNLR, including, but not limited to, providing counsel
and expertise relating to (i) transitioning in a new Chief Executive Officer,
(ii) assisting CNLR on issues arising with major tenants, brokers, and
shareholders, and (iii) assisting with investor relations. Ralston further
agrees that, as a consultant, he shall render the Consulting Services in a
diligent, careful, thorough and professional manner consistent with good
business practices and shall at all times use his best efforts to endeavor to
provide CNLR competent assistance and to promote CNLR’s interest. At the request
of CNLR, Ralston shall submit to CNLR by the tenth business day of each month a
written report summarizing his hours worked and services provided in the
preceding month. Should Ralston incur any reasonable out-of-pocket expenses in
connection with the Consulting Services (other than for such office space and
support as he might otherwise incur in connection with permissible activities
other than the Consulting Services), CNLR shall reimburse Ralston for such
expenses upon the presentation of an itemized invoice with appropriate
supporting documentation. The consulting engagement shall not be deemed to
create an agency, joint venture, partnership or franchise relationship between
CNLR and Ralston. Ralston acknowledges that he is voluntarily terminating his
employment relationship with CNLR and is choosing to provide services to the
Company as an independent contractor. Ralston acknowledges that, after April 30,
2004, he will not be an employee of CNLR and, subject to subparagraph (b) below,
will not be entitled to any Company employment rights or benefits nor shall be
authorized to act on behalf of Company. Ralston shall not hold himself out as
having authority to act on behalf of CNLR unless specifically authorized to do
so in writing by CNLR’s Chief Executive Officer. Ralston shall be solely
responsible for any and all tax obligations related to his Consulting Services
for the Company, including but not limited to, all city, state and federal
income taxes, social security withholding tax and other self employment tax
incurred by him (provided that such provision does not affect CNLR’s obligation
to pay to Ralston the tax gross-up amounts provided in Paragraph 2(d) hereof).
Ralston will not cite his Consulting Services in support of any claim to be an
employee of CNLR for the purpose of claiming unemployment or workers’
compensation or seeking other employment-related benefits (other than as may be
required to enforce CNLR’s obligations described in subparagraph

 



--------------------------------------------------------------------------------



 



(b) below). CNLR shall not dictate the work hours of Ralston during the term of
his Consulting Services, nor have the right to control the manner, means, or
method by which Ralston performs the Consulting Services called for by this
Agreement. Rather, CNLR shall be entitled only to direct Ralston with respect to
the elements of services to be performed by Ralston and the results expected to
be derived by CNLR there from, to inform Ralston as to where and when such
services shall be performed, and to review and assess the performance of such
services by Ralston for the limited purposes of assuring that such services have
been reasonably satisfactorily performed. CNLR shall be entitled to exercise
broad general power of supervision and control over the results of Ralston’s
work to ensure satisfactory performance, including the right to inspect, the
right to stop work, the right to make suggestions or recommendations as to the
details of the work, and the right to propose modifications to the work. Except
as may be otherwise agreed to by CNLR in writing, Ralston shall not be entitled
to any compensation for the Consulting Services other than the compensation set
forth in this Paragraph 3. It is acknowledged and understood that if Ralston is
requested to engage in development work on behalf of CNLR or its affiliates, to
negotiate joint ventures or other arrangements or provide services over and
above the types of services normally considered “consulting” in nature, CNLR and
Ralston anticipate entering into separate compensation agreements for such
services, if any; provided, however, the parties acknowledge and agree that, for
the purposes of this Agreement, to the extent such services are provided within
the Hours Requirement, the services shall be deemed “consulting” in nature.

          (b) During the first eighteen (18) months of the Non-Compete Period
described in Paragraph 5 below, CNLR shall pay, for the benefit of Ralston, all
payments Ralston would otherwise be entitled to make under the Consolidated
Omnibus Reconciliation Act of 1985 (COBRA) for such continuing health benefits
(including any medical, vision or dental benefits) under the Company’s health
plans and programs applicable to senior executives of the Company generally.
During the remaining six (6) month term of this Agreement, CNLR shall arrange to
provide, for the benefit of Ralston, continuing health benefits (including any
medical, vision or dental benefits) comparable to those provided under the
Company’s health plans and programs applicable to senior executives of the
Company. The parties hereto expressly understand and agree that nothing in this
subparagraph (b) shall restrict the ability of the Company to amend or terminate
such plans and programs from time to time in its sole discretion; provided,
however, that the Company shall in no event be required to provide such coverage
after such time as Ralston becomes entitled to receive health benefits from
another employer or recipient of Ralston’s services, other than a subsidiary or
affiliate of CNLR (and provided, further, that (i) such entitlement shall be
determined without regard to any individual waivers or other arrangements, and
(ii) nothing contained herein shall require Ralston, to the extent he determines
to establish a company pursuant to the Seneff/Ralston Agreement, to have such
company provide health benefits to Ralston.

          (c) Until November 30, 2004, CNLR shall provide office space and
appropriate support services to Ralston to facilitate the provision of the
consulting services during the initial term at a location reasonably near the
executive offices of the Company.

     4. The parties agree that their promises in Paragraphs 2, 3, 5, 8, 9,11, 12
and 15 are in full, final and complete settlement of all known claims Ralston
may have against CNLR, its affiliates, subsidiaries, past and present officers,
directors, employees, agents, successors and assigns, and that the various
covenants, obligations and undertakings of Ralston as set forth herein are in
full, final and complete settlement of all known claims that CNLR and its
affiliates may have against Ralston arising out of or relating to his employment
by and service to CNLR and its affiliates. Nothing contained herein shall
constitute any waiver or relinquishment of the rights of Ralston as a
stockholder of CNLR. Notwithstanding the foregoing, to the extent that any claim
(whether or not known on the date hereof) by Ralston or CNLR is based on fraud,
willful misconduct or gross negligence by the other party, the rights of the
party claiming fraud, willful misconduct or gross negligence shall remain
unaffected by this Paragraph 4, and such party may pursue any cause of action
against the other party, whether at law or equity.

     5. (a) Ralston acknowledges that as the Chief Operating Officer and
President of CNLR he has (i) acquired trade secrets (as defined in
Section 688.024(4), Florida Statutes) of CNLR, (ii) acquired valuable
confidential business information concerning the past, present, and future
business of CNLR, and (iii) gained substantial relationships with CNLR customers
and prospective customers. Ralston further acknowledges that the Business of the
Company (as defined below) is very competitive and that competition by him in
that business (except as permitted hereunder) would severely injure the Company.
Accordingly, Ralston shall not, for a period of twenty-four (24) months
following the date hereof (the “Non-Compete Period”), in any geographic market
in which CNLR or any member of the CNLR Group is then doing Business or
preparing to do Business, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director
or in any other individual or representative capacity, engage or participate in
any business that is in competition in any manner whatsoever with the Business
of the Company. For the purposes of this Agreement, the Business of the Company
shall be defined as the acquisition, ownership and management of a diversified
portfolio of high-quality, single-tenant, freestanding properties leased to
retail, office and industrial businesses. Notwithstanding the foregoing, Ralston
shall be permitted to engage in the following activities;

 



--------------------------------------------------------------------------------



 



               (i) Ralston may invest in securities of any entity, solely for
investment purposes and without participating in the business thereof, if
(i) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System,
(ii) Ralston is not a controlling person of, or a member of a group which
controls, such entity and (iii) Ralston does not, directly or indirectly, own
five percent or more of any class of securities of such entity;

               (ii) Ralston may engage in private commercial real estate
development business within the State of Florida through the development of
commercial real estate projects provided that (A) Ralston notifies CNLR of the
activities he intends to engage in prior to commencing the same, and (B) he
provides CNLR with the opportunity to participate in the purchase of projects he
may develop on a “first refusal” basis (that is, Ralston will provide CNLR with
the opportunity to acquire the projects he develops on terms and conditions at
least as favorable as those offered to third parties prior to accepting any
purchase from a third party);

               (iii) Ralston may have an ownership interest in, and engage in
any real estate activities through, the company formed pursuant to the
Seneff/Ralston Agreements; and

               (iv) Ralston may become an owner, officer or employee of a
privately held real estate competitor so long as (A) Ralston is the largest
single stockholder of the real estate competitor (other than Seneff and any
other shareholder approved by Seneff), (B) Ralston is actively involved in the
management thereof, (C) the Real Estate Competitor is not funded by
publicly-solicited debt or equity, and (D) the real estate competitor engages in
activities that the company referred to in (iii) above elects not to participate
in and such activities are conducted solely in the State of Florida.

          (b) Ralston further agrees that, during the Non-Compete Period,
without the prior written consent of CNLR or except in connection with
activities he may permissibly undertake pursuant to Paragraph 5(a) above, he
(1) shall not solicit, directly or indirectly, for his own behalf or on behalf
of any other person(s), any customer of the Company that had utilized services
from the Company at any time during the Ralston’s employment or during the
Non-Compete Period in any line of business that the Company conducts during
Non-Compete Period or that the Company is actively soliciting, for the purpose
of marketing or providing any service competitive with any service then offered
by the Company; or (2) shall not engage, directly or indirectly, by himself or
in connection with any other person(s), in the development or marketing of any
service which will compete with any service that the Company is then providing,
developing or marketing or is in the process of developing or marketing as of
the Separation Date or (3) shall not directly or indirectly, whether for
Ralston’s own account or for the account of any other person, firm, corporation
or other business organization, intentionally interfere with the Company’s or
any of its affiliates, relationship with, or endeavor to entice away from the
Company or any of its affiliates, any person who during Ralston’s employment
with the Company and its affiliates (or the predecessors of either) is or was a
customer or client of the Company or any of its affiliates (or any predecessor
of either). Ralston further agrees that he shall not, directly or indirectly
knowingly solicit or encourage to leave the employment or other service of the
Company or any of its affiliates, any employee thereof or hire (on behalf of
Ralston or any other person or entity) any employee who has left the employment
or other service of the Company or any of its affiliates (or any predecessor of
either) within one year of the termination of such employee’s or independent
contractor’s employment or other service with the Company and its affiliates.

          (c) Ralston acknowledges that these restrictions set forth in this
Paragraph 5 are reasonable in scope and duration. Ralston further acknowledges
that he has sufficient assets and other skills to provide a reasonable
livelihood for himself while such obligations are in force, and that together
with the consulting engagement set forth in Paragraph 3, he has the ability to
provide such a livelihood.

          (d) The restrictions contained in this Paragraph 5 shall terminate
upon consummation of any transaction resulting in a “change in control” of CNLR.
For the purposes of this Agreement, a change in control of CNLR occurs whenever
as a result of a transaction or series of related transactions involving a
merger with or acquisition by individuals or entities that are not affiliates of
CNLR pursuant to which the then current shareholders (defined as those
shareholders of CNLR immediately prior to the consummation of the transaction or
the consummation of the first of the series of related transactions) wind up
holding less than 50% of the resulting equity interests of CNLR or its
successor.

     6. Nothing in this Agreement shall be construed as an admission of
liability by CNLR, its affiliates, subsidiaries, or its past and present
officers, directors, employees or agents, and CNLR specifically disclaims
liability to or wrongful treatment of Ralston on the part of itself, its
affiliates, subsidiaries, and its past and present officers, directors,
employees and agents.

     7. Ralston represents that he has not filed any complaints or charges
against the CNLR Group with the Equal Employment Opportunity Commission, or with
any other federal, state or local agency or court, and covenants that he will
not seek to recover on any claim released in this Agreement. Ralston also agrees
that he will not in the future make any claim, charge, complaint, or demand, or
file any suit, of any kind against any member of the CNLR Group or any of their

 



--------------------------------------------------------------------------------



 



officers, directors, employees, or agents based upon any facts or events which
have occurred at any time prior to the execution of this Agreement except to the
extent that he may file any claim, whether at law or equity or in any agency
(whether or not known on the date hereof) based on fraud, willful misconduct or
gross negligence by any member of the CNLR Group or any of their officers,
directors, employees, or agents.

     8. Ralston covenants not to sue, and fully and forever releases and
discharges CNLR, its parents, subsidiaries, affiliates, divisions, successors
and assigns, together with its past and present trustees, directors, officers,
employees, agents, attorneys and representatives (collectively, the “CNLR
Releasees”) from any and all claims, debts, liens, liabilities, demands,
obligations, acts, agreements, causes of action, suits, costs and expenses
(including attorneys’ fees), damages (whether pecuniary, actual, compensatory,
punitive or exemplary) or liabilities of any nature or kind whatsoever in law or
equity or otherwise, whether now known or unknown, arising out of or in any way
connected with Ralston’s employment with CNLR; provided, however, that nothing
in this Agreement shall either waive any rights or claims of Ralston that arise
after Ralston signs this Agreement or impair or preclude Ralston’s right to take
action to enforce the terms of this Agreement or to pursue any claim (whether
known or unknown) based on fraud, willful misconduct or gross negligence. CNLR
covenants not to sue, and fully and forever releases and discharges Ralston from
any and all known claims, debts, liens, liabilities, demands, obligations, acts,
agreements, causes of action, suits, costs and expenses (including attorneys’
fees), damages (whether pecuniary, actual, compensatory, punitive or exemplary)
or liabilities of any nature or kind whatsoever in law or equity or otherwise,
whether now known or unknown, arising out of or in any way connected with
Ralston’s employment with CNLR; provided, however, that nothing in this
Agreement shall either waive any rights or claims of CNLR that arise after CNLR
signs this Agreement or impair or preclude CNLR’s right to take action to
enforce the terms of this Agreement or to pursue any claim (whether known or
unknown) based on fraud, willful misconduct or gross negligence. This release by
Ralston includes but is not limited to claims arising under federal, state or
local laws prohibiting employment discrimination, including but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended, the Equal Pay Act and the Americans with
Disabilities Act, claims for attorneys’ fees or costs, workers’ compensation
claims, and any and all claims regarding any claimed employment contract,
whether written, oral, implied or otherwise, relating to CNLR’s right to
terminate its employees, or any other claims under federal, state, or local
statute, regulation or ordinance, common law, or any other law in any way
relating to Ralston’s employment with CNLR or the termination of that
employment.

     9. Each of CNLR and Ralston agrees, without limiting the generality of the
above release, not to sue or otherwise institute or cause to be instituted or to
in any way participate in or voluntarily assist in the prosecution of any
complaints, charges or grievances against any releasee concerning any claims
released in this Agreement.

     10. Ralston shall keep secret and retain in strictest confidence all
confidential matters relating to (i) the Company’s business and affairs (which
term includes activities other than the Business of the Company as defined
herein) , (ii) the business of any of its affiliates and (iii) the Company and
any of its affiliates, learned by Ralston heretofore or hereafter directly or
indirectly from the Company or any of its subsidiaries or any predecessor of
either (all such confidential matters, the “Confidential Company Information”),
including, without limitation, information with respect to the Business and any
aspect thereof, profit or loss figures, and the Company’s or its affiliates, (or
any of their predecessors) properties, and shall not disclose such Confidential
Company Information to anyone outside of the Company or its affiliates except
with the Company’s prior express written consent and except for Confidential
Company Information which (i) at the time of receipt or thereafter becomes
publicly known through no wrongful act of Ralston, (ii) is clearly obtainable in
the public domain, (iii) was not acquired by Ralston in connection with
Ralston’s employment, service or affiliation with the Company, (iv) was not
acquired by Ralston from the Company or its representatives or affiliates or
from a third-party who has an agreement with the Company not to disclose such
information, or (v) is required to be disclosed by rule of law or by order of a
court or governmental body or agency. Notwithstanding the foregoing, Ralston
shall be entitled to retain a copy of his contacts file and other personal
materials he may have developed, generated or received during his service with
the Company, and shall be entitled to use the same in connection with
permissible real estate activities as set forth in Paragraph 5 hereof; provided
that nothing contained in this sentence shall permit Ralston to disclose the
same to third parties in violation of the provisions of this Paragraph 10. On
the Separation Date, Ralston shall deliver to CNLR his CNLR identification card
and office keys and any other CNLR property or tangible Company Confidential
Information in his possession, custody, or control as the Company may request.

     11. Ralston agrees that he will truthfully give evidence and provide all
other assistance which CNLR or any of its affiliates may from time to time
reasonably require in connection with the defense or prosecution of any action
or proceeding that has been or may be instituted by or against CNLR or any of
its affiliates in relation to events which occurred during the period of
Ralston’s employment with CNLR. CNLR will reimburse Ralston for all reasonable
out-of-pocket expenses incurred in connection with such cooperation upon the
presentation of an itemized invoice with appropriate supporting documentation.
CNLR and its officers and employees agree that they will truthfully give
evidence and provide all other assistance which Ralston may from time to time
reasonably require in connection with the defense or prosecution of any

 



--------------------------------------------------------------------------------



 



action or proceeding that has been or may be instituted by or against Ralston in
relation to events which occurred during the period of Ralston’s employment with
CNLR, and Ralston shall reimburse CNLR for all reasonable out-of-pocket expenses
incurred in connection with such cooperation upon the presentation of an
itemized invoice with appropriate supporting documentation except to the extent
that such expenses would otherwise be indemnifiable by the Company as
contemplated by Paragraph 12 hereof.

     12. Ralston shall continue to be entitled to the indemnification rights
provided by the articles of incorporation, bylaws or special indemnification
agreements with respect to actions taken by him (a) during the period of
Ralston’s employment with CNLR, (b) specifically at the request of CNLR during
the period he is providing Consulting Services to the Company as contemplated by
Paragraph 3(a), and (c) to the extent he is requested and agrees to provide
services to the Company beyond the scope of the consulting services contemplated
in Paragraph 3 (such an engagement in development work on behalf of CNLR or its
affiliates or negotiating joint ventures or other arrangements) and such
services are in excess of the Hours Requirement in accordance with the term and
conditions thereon as in effect on the date hereof, subject only to such
amendments as may be effective for all senior executive officers of CNLR
hereafter.

     13. Ralston acknowledges that he had adequate time to consider this
Agreement and that he has seven (7) calendar days from the date he executes this
Agreement in which to revoke it and that this Agreement will not be effective or
enforceable nor the amounts set forth in Paragraph 2 paid until after the
seven-day revocation period ends without revocation by Ralston. Revocation can
be made by delivery of a written notice of revocation to Jay Whitehurst, General
Counsel, Commercial Net Lease Realty, Inc., 450 South Orange Avenue, Suite 900,
Orlando, FL, 32801, by midnight on or before the seventh calendar day after
Ralston signs the Agreement.

     14. Ralston acknowledges that he has been advised to consult with an
attorney of his choice with regard to this Agreement. Ralston hereby
acknowledges that he understands the significance of this Agreement, and
represents that the terms of this Agreement are fully understood and voluntarily
accepted by him.

     15. CNLR and Ralston agree that they will treat the existence and terms of
this Agreement as confidential and will not discuss the Agreement (with the
exception of Paragraphs 1, 3 and 5 herein), the fact of settlement, or the
negotiations and communications leading to this Agreement, with anyone other
than: (i) their counsel or tax advisor, as necessary to seek their professional
advice, (ii) in the case of Ralston, his wife, (iii) as required by compulsory
legal process (provided that, to the extent reasonably practicable, the party
required to disclose the terms hereof provide written thereof to the other party
at least five (5) business days prior to the date that such disclosure is
required), (iv) in the case of CNLR, its independent accountants, (v) in the
case of CNLR, to a prospective lender or in connection with a proposed
transaction (provided that the recipient of the of the disclosure is bound by a
written confidentiality agreement), (vi) upon the advice of counsel, to comply
with securities law disclosure requirements, or (vi) in order to enforce the
terms of this Agreement. To the extent CNLR elects to make the existence or
terms of this Agreement public under the provisions of (iii), (iv) or
(v) hereof, Ralston shall not be precluded from discussing or disclosing those
matters publicly disclosed by CNLR with or to third parties.

     16. Ralston shall not disparage, denigrate or comment negatively upon,
either orally or in writing, any member of the CNLR Group or any CNLR Releasee
to or in the presence of any other person or entity unless compelled to do so by
a valid subpoena or court order; provided, however, that if Ralston receives
such a subpoena or court order he gives, to the extent reasonably practicable,
CNLR written notice thereof at least five (5) business days prior to the date on
which Ralston is required to comply. CNLR shall not disparage, denigrate or
comment negatively upon, either orally or in writing Ralston to or in the
presence of any other person or entity unless compelled to do so by a valid
subpoena or court order; provided, however, that if CNLR receives such a
subpoena or court order CNLR gives, to the extent reasonably practicable,
Ralston written notice thereof at least five (5) business days prior to the date
on which CNLR is required to comply. Nothing contained herein is intended to or
shall limit or either parties’ ability to make truthful statements necessary to
comply with applicable laws, rules or regulations, to obtain any benefits under
any bond and/or insurance policy, or to commence, institute, prosecute or defend
any lawsuit, action, claim or proceeding before or in any court, regulatory,
governmental, arbitral or other authority.

     17. In the event of violation by either party of the undertakings or
agreements set forth in this Agreement, either Ralston or CNLR, as applicable,
shall have the right to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain the other party from
violating such undertakings or agreements or to compel such party to perform
such undertakings or agreements. Notwithstanding the foregoing, neither party
shall be entitled to exercise the rights and remedies set forth in the remaining
sentences of this Paragraph unless (a) such party has given notice to the other
party of the violation (setting forth with reasonable specificity the nature of
the violation), and (b) the other party has been given an appropriate period to
cure the violation. For violations of obligations to make payments hereunder,
the cure period shall be three (3) business days. For violations of other
obligations that are capable of being cured, the cured period shall be thirty
(30) days. There shall be no cure period for violations of obligations that
cannot be cured. In the event of a breach by Ralston, CNL shall have the right
to (i) immediately stop the payments as described in Paragraph 2(a), (ii) cause
the forfeiture of any shares of unissued Restricted Stock held in escrow as
described in Paragraph 2(d), and (iii) terminate the consulting

 



--------------------------------------------------------------------------------



 



obligations described in Paragraph 3. Ralston shall indemnify and hold the
Company harmless from, and shall be fully responsible for, all costs and
expenses, including without limitation actual attorney fees and related legal
costs and expenses incurred by the Company, in enforcing the covenants,
undertakings and agreements of Ralston under this Agreement. In the case of a
breach thereof by CNLR (i) all payments required to be made hereunder shall be
accelerated and shall be immediately due and payable, (ii) the shares of
restricted stock of CNLR held in escrow shall be immediately released to
Ralston, and (iii) the restrictions of Paragraph 5 hereof shall immediately
terminate. CNLR shall indemnify and hold the Ralston harmless from, and shall be
fully responsible for, all costs and expenses, including without limitation
actual attorney fees and related legal costs and expenses incurred by Ralston,
in enforcing the covenants, undertakings and agreements of CNLR under this
Agreement. Nothing herein contained shall in any way limit or exclude any and
all other rights granted by law or equity to Ralston or the Company.

     18. This Agreement shall be binding on CNLR and Ralston and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, administrators, representatives, executors, successors
and assigns. Except for the obligations to pay fees to Ralston in connection
with his performance of the Consulting Services (the “Consulting Fees”), the
obligations of CNLR to Ralston pursuant to this Agreement shall not be affected
by the death, disability or incapacity of Ralston (a “Death or Disability
Event”), and in the event thereof, any payments required hereunder shall be made
to his heirs or personal representative at such time had such obligations would
have been payable had there not been a Death or Disability Event. In the event
of a Death or Disability Event, CNLR’s obligation to pay the Consulting Fees
shall terminate on the date of such event and CNLR’s obligation to pay such fees
shall cease, provided, however, any accrued and unpaid Consulting Fees shall be
payable by CNLR to Ralston’s heirs or personal representative through and
including the Death or Disability Event. For the purposes of this Agreement, a
Disability Event shall be defined as an event or circumstance arising by way of
illness or accident that prevents Ralston from carrying out his consulting
obligations under Paragraph 3 hereunder for three calendar months out of any
consecutive period of six (6) calendar months.

     19. This Agreement sets forth the entire agreement between Ralston and
CNLR, and fully supersedes any and all prior agreements or understandings
between them regarding its subject matter, including the Ralston Employment
Agreement and Restricted Stock Agreement (provided, however, that those
provisions of the Restricted Stock Agreement referred to herein shall remain
valid and effective, notwithstanding the termination of such Agreement). This
Agreement may only be modified by written agreement signed by both parties.

     20. If any of the provisions of this Agreement, including without
limitation any of the restrictive covenants herein, or any part thereof, is
determined to be invalid or unenforceable by any court or administrative agency
of competent jurisdiction, or in the event that any provision cannot be modified
so as to be valid and enforceable, then that provision shall be deemed severed
from the Agreement and the remainder of the Agreement shall remain in full force
and effect. The language of all valid parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning and not strictly for or
against any of the parties.

     21. Except as set forth in Paragraph 17 above, any dispute between the
parties concerning the performance, breach, construction or interpretation of
this Agreement, or in any manner arising out of this Agreement, shall be
submitted to binding arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (“AAA”), which arbitration shall
be carried out in the manner set forth below:

          (a) Within fifteen (15) days after written notice by one party to the
other party of its demand for arbitration under this Paragraph 11, which demand
shall set forth the name and address of its designated arbitrator, the other
party shall select its designated arbitrator and so notify the demanding party.
Within fifteen (15) days thereafter, the two arbitrators so selected shall
select the third arbitrator. The dispute shall be heard by the arbitrators so
selected within ninety (90) days after selection of the third arbitrator. The
decision of any two arbitrators shall be binding upon the parties. Should any
party or arbitrator fail to make a selection, the AAA shall designate such
arbitrator upon the application of either party. Any arbitrator designated by
any party, the selected arbitrators or the AAA must meet the standards of R-17
of the Commercial Arbitration Rules of the AAA. The decision of the arbitration
panel so selected shall be final and binding upon the parties.

          (b) The arbitration proceedings shall take place in Orlando, Florida,
and the determination of the arbitrators in such proceedings shall be binding on
the parties. Judgment upon any award rendered by the arbitrators may be entered
into by any court having competent jurisdiction without any right of appeal.

          (c) Each party shall pay its or his own expenses of arbitration
(including its attorneys’ fees and costs), and the expenses of the arbitrators
and the arbitration proceeding shall be shared equally. However, the arbitrators
shall have the power to assess against a party, as part of their award, all or
any part of the arbitration expenses of the other party (including reasonable
attorneys’ fees) and the expenses and costs of the arbitrators and the
arbitration proceeding.

 



--------------------------------------------------------------------------------



 



     22. All notice required to be given under this Agreement to any party shall
be in writing and delivered personally to the other party by hand delivery or
sent by United States certified mail, return receipt requested, postage prepaid,
addressed to the other party at the address set forth below or at such other
address as such party shall so notify the other party. Any notice shall be
deemed to be received when received if hand delivered or two (2) business days
after being properly deposited in the United States mail as set forth above.

     23. No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by reason of such party having, or
being deemed to have, drafted, devised, or imposed such provision.

     24. This Agreement shall be governed in all respects by Florida law,
without regard to its conflict of laws principles.

 



--------------------------------------------------------------------------------



 



PLEASE READ CAREFULLY.
THIS AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

                Dated: As of April 23, 2004  /s/Gary M. Ralston     GARY M.
RALSTON     
152 Trismen Terrace
Winter Park, FL 32789      Dated: As of April 23, 2004  COMMERCIAL NET LEASE
REALTY, INC.

    BY:         450 South Orange Avenue
Suite 900
Orlando, FL 32801
Attn: General Counsel  

 



--------------------------------------------------------------------------------



 



PART II

FIRST AMENDMENT TO SEPARATION
AGREEMENT AND GENERAL RELEASE

     This First Amendment to Separation Agreement and General Release
(“Amendment”) is made and entered into as of the 30th day of December 2004, by
and between Gary M. Ralston (“Ralston”) and Commercial Net Lease Realty, Inc., a
Maryland corporation (“CNLR” or the “Company”).

     WHEREAS, Ralston and CNLR have entered into that certain Separation
Agreement and General Release dated as of April 23, 2004 (the “Agreement”),
which provides, among other things, for payment by CNLR of certain amounts to
Ralston and consulting services to be provided by Ralston to CNLR, as well as a
non-compete period applicable to Ralston;

     WHEREAS, CNLR and Ralston have agreed that CNLR may prepay all remaining
amounts due to Ralston, subject to a two percent (2%) discount, and that upon
such prepayment that Ralston will be released from all obligations in connection
with consulting services or in connection with any non-compete period.

     NOW, THEREFORE, in consideration of the premises hereof, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1. All capitalized terms used herein shall have the same meaning as
ascribed thereto in the Agreement.

          2. CNLR will pay all amounts due to Ralston under the Agreement within
ten (10) days from the effective date hereof.

          3. The provisions of Paragraph 3(a) of the Agreement concerning
Consulting Services to be provided by Ralston and the provisions of Paragraph 5
of the Agreement concerning Ralston’s non-compete obligations and the related
Non-Compete Period are hereby terminated in their entirety.

          4. CNLR shall promptly cause all remaining shares escrowed pursuant to
Paragraph 2(d) of the Agreement to be released to Ralston.

          5. In all other respects, the Agreement shall remain in full force and
effect in accordance with its terms.

     
COMMERCIAL NET LEASE REALTY, INC.
   
 
   
By: /s/ Julian E. Whitehurst     
     /s/ Gary M. Ralston   
Name: Julian E. Whitehurst
  Gary M. Ralston
Title: Executive Vice President and Chief Operating officer
   

 